DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-15 and 21-28 in the reply filed on 01/18/2022 is acknowledged.
Claims 1-12 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

						Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “124”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gas passing perforation” must be shown or the feature(s) canceled from the claim 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Figures 19 and 20 are missing. 

Claim Objections
Claims 15 and 28 are objected to because of the following informalities:  
Claim 15 recites “liquid impcrmcable membrane” in line 3 and is interpreted to be a typographical error. For examination purposes, the limitation is interpreted to be --liquid impermeable membrane --.
Claim 28 recites “lDimethyl1 ether” in line 1 and is interpreted to be a typographical error. For examination purposes, the limitation is interpreted to be -- Dimethyl ether --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recite the terms “snugly, sealingly, and slidably” in lines 4 and 8 of claim 13 is a relative term which renders the claim indefinite. The term “snugly, sealingly, and slidably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 14, 15 and 21-28 are rejected based on a dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 13-15, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al (US 4,784,678 A) in view of Donnelly (US 4,002,235 A), Porter (US 3,874,557 A), Farone et al (US 20130086924 A1) and Beck (US 3,494,142).
Regarding claim 13, in view of indefiniteness, Rudick teaches a push-down product temperature change container apparatus (on self-cooling container 20, pressure is applied to actuating pin 27 causing pressure to be exerted and punctures rupturable separator means 25, 0007 of Rudick), comprising: an outer can (container 20 of Rudick) having an outer can first end tapering inwardly (outer body 21 tapers inwardly, as shown on figure 2 of Rudick).
Rudick teaches the invention as described above but fails to teach an outer can opening surrounded by an outer can rim, an outer can cylindrical wall and an outer can second end with an outer an second end wall; a product can for containing a product, said product can having a product can first end with a product can opening surrounded by a product can rim, a product can cylindrical wall and a product can second end with a product can second end wall, said product can being fit through said outer can rim, defining an annular radial space between said product can cylindrical wall and said outer can cylindrical wall in thermal communication with said product can, said outer can being longer than said product can such that there is a first cylindrical space between said product can second end wall and said outer can second end wall, said first cylindrical space and at least a portion of said annular radial space together defining a chamber for gas; a thermally reactive structure within said chamber for gas; a can lid sealing fitted to said product can rim; a humidification liquid chamber cup having a cup cylindrical wall fitted over and around said outer can cylindrical wall adjacent to said outer can second end.
However, Donnelly teaches an outer can opening (container 20 opening, as shown on figure 1 of Donnelly) surrounded by an outer can rim (as shown on figure 1 of Donnelly), an outer can cylindrical wall (wall section 28 of Donnelly) and an outer can second end (base 22 of Donnelly) with an outer an second end wall (bottom closure portion of disc 29 of Donnelly); a product can (receptacle 10 of Donnelly) for containing a product (receptacle 10 which receives 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the self-cooling container of Rudick to include an outer can opening surrounded by an outer can rim, an outer can cylindrical wall and an outer can second end with an outer an second end wall; a product can for containing a product, said product can having a product can first end with a product can opening surrounded by a product can rim, a product can cylindrical wall and a product can second end with a product can second end wall, said product can being fit through said outer can rim, defining an annular radial space between said product can cylindrical wall and said outer can cylindrical wall in thermal communication with said product can, said outer can being longer than said product can such that there is a first cylindrical space between said product can second end wall and said outer can second end wall, said first cylindrical space and at least a portion of said annular radial space together defining a chamber for gas; a thermally reactive structure within said chamber for gas; a can lid sealing fitted to said product can rim; a humidification liquid chamber cup having a cup cylindrical wall fitted over and around said outer can cylindrical wall adjacent to said outer can second end in view of the teachings of Donnelly for the process of this contraction of the axial length of the container it will be seen that the sealed chamber is effectively reduced as to its volume and the receptacle is caused to nest deeply within the activated chemicals. The arrangement of the chemicals is such to ensure that the heat transfer action which then will take place, as between the contents of the receptacle and the chemicals which are activated in the chamber, will be most effectively applied substantially the length of the receptacle wall. This insures an extremely fast and effective 
The combined teachings teach the invention as described above but fails to teach a cup end wall spaced from said outer can second end wall creating a second cylindrical space between said outer can second end wall and said cup end wall.
However, Porter teaches a cup end wall (walls of pouch 19 of Porter) spaced from said outer can second end wall (end wall 13 of container 10, as shown on figure 2 of Porter) creating a second cylindrical space (cavity 20 of Porter) between said outer can second end wall (end wall 13 of container 10, as shown on figure 2 of Porter) and said cup end wall (walls of pouch 19 of Porter). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the self-cooling container in the combined teachings to include a cup end wall spaced from said outer can second end wall creating a second cylindrical space between said outer can second end wall and said cup end wall in view of the teachings of Porter to fill the cavity, since in instances a greater volume within the cavity may be desirable to produce a sufficient endothermic chemical reaction to absorb the sensible heat present in the beverage to reduce its temperature.
The combined teachings teach the invention as described above but fails to teach a humidification liquid chamber, wherein said chamber for gas and said humidification liquid chamber are in fluid communication with each other through a hole in said outer can second end wall which is fitted with a check valve oriented to prevent gas flow into said humidification liquid chamber, and wherein said cup end wall comprises at least one gas passing perforation 
However, Farone teaches a humidification liquid chamber (first enclosed compartment 120 of Farone), wherein said chamber for gas (second compartment, 122 of Farone) and said humidification liquid chamber are in fluid communication with each other through a hole (via hole 82 of Farone) in said outer can second end wall (outer container body 102 of Farone) which is fitted with a check valve (plug 108 of Farone) oriented to prevent gas flow into said humidification liquid chamber (second barrier member 144 comprises of plug 108 which prevents reactants to mix until user wishes to cool container 110, 0048 of Farone), and wherein said cup end wall comprises at least one gas passing perforation (via second barrier member 144 of Farone); such that pressing said outer can into said humidification liquid chamber cup (via bottom 126 of Farone), and thereby causing said outer can second end wall to advance toward said cup end wall (by pressing bottom 126 of outer container body 102, 0048 of Farone), and causing humidification liquid to flow from said liquid chamber through said check valve (reactant flows from compartment 120 to compartment 122 and by flexible bottom 126 via the disengagement of plug 108, 0048 of Farone), permits cooling of a product within said product 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the self-cooling apparatus in the combined teachings to include a humidification liquid chamber, wherein said chamber for gas and said humidification liquid chamber are in fluid communication with each other through a hole in said outer can second end wall which is fitted with a check valve oriented to prevent gas flow into said humidification liquid chamber, and wherein said cup end wall comprises at least one gas passing perforation perforations; humidification liquid contained within said humidification liquid chamber; such that pressing said outer can into said humidification liquid chamber cup, and thereby causing said outer can second end wall to advance toward said cup end wall, and causing humidification liquid to flow from said liquid chamber through said check valve, permits cooling of a product within said product container, by permitting humidification liquid and gas to flow between said humidification liquid chamber and said chamber for gas and thereby to intermix, wherein a temperature change of said product within said product container is generated by the absorption of humidification liquid by said thermally reactive structure in view of the teachings of Farone to 
The combined teachings teach the invention as described above but fails to teach releasing of a gas as an absorption medium for further thermodynamic cooling, humidification liquid contained within said humidification liquid chamber; a gas contained within said chamber for gas.
However, Beck teaches releasing of a gas (the coolant insert 26 is depressurized at a rate so that only gas is released from the exhaust tube, as shown on figure 6 of Beck) as an absorption medium for further thermodynamic cooling (evaporation of refrigerant liquid causes absorption of the latent heat of evaporation of the refrigerant, 0022 and as shown on figure 3 of Beck) , humidification liquid (refrigerant within coolant insert 26 of Beck) contained within said humidification liquid chamber (cooling insert 26 of Beck); a gas contained within said chamber for gas (evaporation of refrigerant liquid within coolant insert 26 of Beck). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the self-cooling apparatus in the combined teachings to include a gas as an absorption medium for further thermodynamic cooling, humidification liquid contained within said humidification liquid chamber; a gas contained within said chamber for gas in view of the teachings of Beck by forming vent whereby the contents of chamber are cooled by the 
Regarding claim 14, the combined teachings teach wherein said check valve is a duck bill check valve (plug 108 can be used to sealed containers from each other, and to be actuated to disengage from the end wall to allow reactants to mix, 0044-0045 of Farone)
Regarding claim 15, the combined teachings teach wherein said gas is not a dry gas (refrigerant gas of Beck), additionally comprising a vent opening (vent 34, as shown on figure 3 of Beck) in said outer can (container 20 of Beck) covered by a gas permeable (tear strip 30 gets severed when refrigerant vaporizes and is being vented, 0022 of Beck) and liquid impermeable membrane (barrier 128 of Farone).
Regarding claim 22, the combined teachings teach wherein said thermally reactive structure (charge 42 as heat transfer chemicals inside of chamber 24, 0005 of Donnelly) comprises a thermally reactive block structure (solid chemical reactants, 0021 of Farone). 
Regarding claim 23, the combined teachings teach wherein said thermally reactive block structure (solid chemical reactants, 0021 of Farone) comprises granules of a chemical reactant in crystalline form with crystalline structures (solid chemical reactant consisting of Urea, 0006 of Farone) defining between them said interstitial spaces (chamber 24 of Donnelly).
Regarding claim 24, the combined teachings teach wherein said thermally reactive structure (charge 42 as heat transfer chemicals inside of chamber 24, 0005 of Donnelly) is formed of at last one endothermic compound where the apparatus is to cool the product (mixing of the reagents, thereby creating an endothermic reaction for heat absorption to occur, 0004 of Farone).
Regarding claim 25, the combined teachings teach wherein said endothermic compound is one of urea (endothermic reactions involving two reactants, such as an aqueous solution and a solid chemical reactant in which the chemical reactant is urea, 0021 of Farone).
Regarding claim 26, wherein said exothermic compound (charge of chemicals 42 are exothermic in character, 0010 of Donnelly) is one of silica gel crystals (chemical charge once activated in gel like substance, 0011 of Donnelly). 

Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al (US 4,784,678 A) in view of Donnelly (US 4,002,235 A), Porter (US 3,874,557 A), Farone et al (US 20130086924 A1) and Beck (US 3,494,142) and in further view of Albro et al (US 20130270724 A1).
Regarding claim 21, the combined teachings teach the invention as described above but fails to teach wherein said dry gas has a dew point within the range of 10 degrees Fahrenheit to -150 degrees Fahrenheit.
However, Albro teaches wherein said dry gas (humified gases such as carbon dioxide and air, 0018 of Albro) has a dew point within the range of 10 degrees Fahrenheit to -150 degrees Fahrenheit (dew point range within the range of -30 to -50C (-22 to -58F), 0021 of Albro).
Therefore, it would have been obvious to person skilled in the art at the time of invention to modify the self-cooling apparatus in the combined teachings to include wherein said dry gas has a dew point within the range of 10 degrees Fahrenheit to -150 degrees Fahrenheit in view of the teachings of Albro so that once the gas stream is humidified to excess, the humidified stream gas is cooled to a predetermined temperature using a cooling device container. 
Regarding claim 27, in view of indefiniteness, the combined teachings teach wherein said dry gas is at least one of: carbon dioxide (humified gases such as carbon dioxide and air, 0018 of Albro) for cooling (self-cooling container 20 of Rudick). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al (US 4,784,678 A) in view of Donnelly (US 4,002,235 A), Porter (US 3,874,557 A), Farone et al (US 20130086924 A1) and Beck (US 3,494,142) and in further view of Liu et al (CN 103723766 A).
Regarding claim 28, the combined teachings teach the invention as described above but fails to teach wherein said dry gas is one of: Dimethyl ether and oxygen for heating.
However, Liu teaches wherein said dry gas (dimethyl ether and oxygen, abstract of Liu) is one of: Dimethyl ether (abstract of Liu) and oxygen (abstract of Liu) for heating (heat is supplied through combustion of dimethyl ether, and oxygen, abstract of Liu). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the self-cooling apparatus in the combined teachings to include wherein said dry gas is one of: Dimethyl ether and oxygen for heating in view of the teachings of Liu to provide dimethyl ether and oxygen as a clean energy source, by providing heat through dimethyl ether combustion which in turn lowers the consumption of energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763